IN THE SUPREME COURT OF THE STATE OF NEVADA


                    VERONICA LYNN PETERSON,                                   No. 84027
                                      Appellant,
                                  vs.                                              FILED
                    THE STATE OF NEVADA,
                                      Respondent.                                  JAN 1 8 2022
                                                                                           A. BROWN
                                                                                          PREPAE

                                               ORDER DISMISSING APPEAL

                                This is a pro se appeal from a district court order denying a
                    motion to reconsider decision and motion for appointment of counsel.
                    Eighth Judicial District Court, Clark County; Kathleen E. Delaney, Judge.
                                Because no statute or court rule permits an appeal from an
                    order denying a motion for reconsideration and denying a motion for
                    appointment of counsel, this court lacks jurisdiction to consider this appeal.
                    Phelps v. State, 111 Nev. 1021, 1022-23, 900 P.2d 344, 344-45 (1995);
                    Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990).
                    Accordingly, this court
                                ORDERS this appeal DISMISSED.




                                                                       , J.
                                                Hardesty


                        _ "ealsau.0               , J.                                      , J.
                    Stiglich                                   —(A
                                                               Hern on rimws




SupetEmE CouRT
       OF
    NEvADA

(0) 1947A <1.6Pro


                                  ;•   7   •             3.
                      cc:   Hon. Kathleen E. De]aney, District Judge
                            Veronica Lynn Peterson
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA


iC)) 1947A    •V?).



                                                                             •
                                            41
                                             4,••               •      ' -